Citation Nr: 1421463	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-10 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains an April 2014 Written Brief Presentation relevant to the current appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he had service in the Republic of Vietnam, and that due to this service he should be granted service connection for prostate cancer on a presumptive basis.  See 38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. § 3.307, 3.309 (2013).  He states that in 1972, he was stationed at Camp Hanson in Okinawa, Japan, and that on approximately November 18, 1972 he helped load LVT-P5 amtraks and M48 tanks onto a Marine Corps C-130 and then travel with them to Vietnam.  The Veteran states that he returned to Okinawa from Vietnam on approximately December 4 or 5, 1972.  The Veteran has submitted a photograph of a Marine Corps C-130 airplane that he states he travelled on to Vietnam, however, the squadron name is unclear on the copy provided to VA.  Hence, further development is in order.

The Veteran's service treatment and personnel records show that he was stationed at Camp Hansen in Okinawa in 1972, but are silent for any record of transportation to or assignment in Vietnam.

The AOJ has previously requested verification of Vietnam service; however, at the time the request was made, the Veteran had provided incorrect dates, stating on his May 2009 claim that he believed he had been in Vietnam in 1973.  Additionally, the Veteran and his representative have specified the likely flights that the Veteran would have returned from Vietnam on, and this information could also be used to verify whether the appellant had service in Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify the Marine Corps squadron that is identified below the words "United States Marines" on the photo that he previously submitted. 

2.  Thereafter, and regardless whether the appellant is able to identify the squadron in question, send a request to the United States Joint Services Records Research Center (JSRRC) or any other appropriate agency for any records or information that would verify the Veteran's presence on the landmass of Vietnam at anytime during the months of November and December 1972.  

3.  Send a request to the National Personnel Records Center (NPRC), the JSRRC, or any other appropriate agency requesting passenger manifest sheets for any Marine Corps C-130 aircraft flying from Vietnam to Okinawa between December 3 and 6, 1972.  Attempt to verify the Veteran's presence on any passenger manifest prepared for any of these flights.

4.  If the foregoing does not identify whether the appellant served in the Republic of Vietnam then contact the Defense Finance and Accounting Service, and request that they determine whether the Veteran was paid "hostile fire pay" in either November or December 1972. 

5.  If the AOJ cannot locate any of the Federal records requested above, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

6.  Thereafter, the AOJ must readjudicate the issue.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



